DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 2 is objected to because of the following informalities:  line 2 should be amended to -a tooth of the second set of teeth by an angle of-.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  lines 2-3 should be amended to -forming a marker for [[the]] a synchronization of an angular position of the camshaft-.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  lines 2-3 should be amended to - A three-, four- or six-cylinder internal combustion engine comprising at least one camshaft, the camshaft comprising a toothed wheel forming a target -.  Appropriate correction is required.

Note: the above claim objection is made because of the structure of the “angular position sensor of the camshaft” identified in line 18 of the claim which is the same as the “camshaft rotation sensor” in lines 2-3 of the claim.

Claim 10 is objected to because of the following informalities:  
line 16 should be amended to -suitable for detecting [[the]] a presence of a tooth of the toothed wheel-.  
line 18 should be amended to -suitable for detecting [[the]] a presence of a tooth of the plurality of teeth of the toothed wheel of the camshaft-. Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 11:
	The claim recites the limitation “wherein the camshaft is an intake camshaft and wherein the engine further comprises and exhaust camshaft, each of the intake camshaft and the exhaust camshaft comprising a respective toothed wheel” in lines 2-3 are unclear. The limitation is unclear because the camshaft/intake camshaft of claim 11 is already established as having a toothed wheel in claim 10 (line 2; on which this claim depends) and its unclear if it now includes two toothed wheels or only one. For the sake of examination, the office has assumed the intake camshaft only includes one toothed wheel and the one established in claim 11 is a duplication of the one established in claim 10.
The claim limitations “included in the range of angular positions of the crankshaft in which a portion without an active edge of teeth of the intake camshaft toothed wheel is opposite the corresponding angular position sensor, said range of angular positions of the crankshaft extending by at least an additional 10° in a clockwise direction” and “included in the range of angular positions of the crankshaft during which a portion without an active edge of teeth of the exhaust camshaft toothed wheel is opposite the corresponding angular position sensor, said range of angular positions of the crankshaft extending by at least an additional 10° in a counterclockwise direction” in lines 9-16 are unclear.  It’s unclear to the office what the applicant is attempting to claim with these lines in the claim. The limitations are incoherent and it’s unclear to the examiner how to interpret them. The limitation appear to discuss positions of the angular range of the intake and exhaust camshaft toothed wheels lacking teeth but its unclear what correlation they are establishing. The office believes the applicant is attempting to claim what is shown in figure 5 of the applicants disclosure.  Specifically, how the position of the position sensor  of the crankshaft aligns with the gap in teeth on the toothed wheel of the crankshaft at the same time the position sensor of the intake and exhaust camshafts align a gap in the teeth on the toothed wheel of the intake and exhaust camshafts.


Allowable Subject Matter

Claims 1-10 are allowed.


Furthermore, the prior art of record does not teach “a first set of four teeth each spaced apart from one another by 90°, and a second set of six teeth each spaced apart from one another by 60°” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1;
the prior art of record does not teach “wherein a first tooth of the second set is spaced apart from a first tooth of the first set by 15°, and the wheel further comprises at least two additional synchronization teeth respectively spaced apart from the first tooth of the first set by 15° and 240°” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 7, and
the prior art of record does not teach “wherein the toothed wheel of the camshaft is positioned such that the range of angular positions of the crankshaft in which the reference space without teeth of the toothed wheel of the crankshaft is opposite the angular position sensor of the crankshaft is included in the range of angular positions of the crankshaft in which a portion of at least 350 without an active edge of teeth of the camshaft toothed wheel is opposite the angular position sensor of the camshaft” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10.

Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments, see remarks, filed 7/28/2022, with respect to the non-final rejection 7/20/22 have been fully considered and are persuasive.  
Regarding the 35 USC 102 rejections of the claims:
The applicants amendments to the claims have overcome the 35 USC 102 rejections of the claims and for this reason they are withdrawn. 

Regarding the claim objections:
The applicant’s amendments to the claims have addressed the previous claim objections and for this reason they are removed.  However, a new set of objections have been made.

Regarding the 35 USC 112(b) claim rejections:
The applicant’s amendments to the claims have addressed most of the previous rejections and for this reason most of them have been withdrawn. However, some of the previous rejections have been maintained since the applicants amendments do not address the clarity issues and since the applicant has provided no arguments to address the clarity issues. Further, some rejections have been made based on the applicants amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                                                                                                                                                                                                                             /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746